Title: From Alexander Hamilton to Jabez Bowen, 25 May 1791
From: Hamilton, Alexander
To: Bowen, Jabez


Treasury Department,May 25, 1791
Sir,
I have directed the Treasurer to forward to you drafts payable to you or your order for six thousand Dollars towards paying the ensuing Quarters Interest.
These drafts, which will be transmitted with proper blanks, may be directed either to Tench Francis Esquire, Cashier of the Bank of North America, or to William Seton Esquire, Cashier of the Bank of New York or to the respective Collectors of New Port & Providence.
There are at this time in the hands of the Collector of New Port seventeen hundred Dollars, and in the hands of the Collector of Providence two thousand two hundred Dollars, ready to answer the Drafts which are to be sent to you. You will do well to open a communication with those Collectors to obtain information of the sums they shall have received subsequent to the date of this letter to the end of the quarter; which, in addition to the above-mentioned sums will be left in their hands to answer your drafts.
But it will be equally agreeable to me that you negotiate the drafts sent you, upon the two banks or either of them, if you find a demand for them.

The Directions given to you in other respects in relation to the drafts transmitted for the last quarter’s interest are of course to be observed in the disposition of those of which you are now advised.
You will give me as soon as possible your opinion whether any greater sum is likely to be called for, in order that provision may be made accordingly. And you will send me a summary of the Stock standing on your Books when they are closed for the ensuing quarter at the same time, & in the same manner as was done in relation to the last.
Exact punctuality being essential to the support of public credit, I shall rely that you will always take your arrangements so as to be ready at the day, and that in the detail of your payments you will give all possible facility & dispatch as far as shall consist with your instructions.
I shall be glad to be advised weekly of the disposition of the drafts.
I am, sir,   Your Obed Servant
A Hamilton
Jabez Bowen Esqr.Commr of Loans for Rhode Island & Providence &cProvidence.
